IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                         : ID No. 1509003526
                                          :
                                          : RK-15-090428 01 PDWDCF
v.                                        : RK-15-120034 01 ATT MURDER 1ST
                                          :
                                          :
DANIEL R. EYSTER,                         :
     Defendant.                           :
                                          :
                            Submitted: September 6, 2022
                            Decided: November 14, 2022

                                      ORDER

  Defendant’s Motion for Postconviction Relief - SUMMARILY DISMISSED

           On this 14th day of November 2022, after considering Defendant Daniel
R. Eyster’s First Motion for Postconviction Relief, and the record, IT APPEARS
THAT:
      1.      Mr. Eyster filed his Motion for Postconviction Relief, pro se, on
September 6, 2022.       He seeks relief from an August 23, 2016 conviction for
Attempted Murder First Degree and Possession of a Deadly Weapon During the
Commission of a Felony (PDWDCF). He filed this motion more than six years after
his conviction.
      2.      Superior Court Criminal Rule 61(i)(1) provides :

           [a] motion for postconviction relief may not be filed more than one
           year after the judgment of conviction is final or, if it asserts a
           retroactively applicable right that is newly recognized after the
           judgment of conviction is final, more than one year after the right is
           first recognized by the Supreme Court of Delaware or by the United
           States Supreme Court.
                                           1
      3.     While Superior Court Criminal Rule 61(i)(5) makes this procedural bar
inapplicable in certain circumstances, Mr. Eyster identifies no exception to excuse
his untimeliness.   Accordingly, his Motion is procedurally barred and must be
dismissed.
      NOW, THEREFORE, for the reasons explained above, Defendant’s Motion
for Postconviction Relief is summarily DISMISSED.
           IT IS SO ORDERED.

                                              /s/ Jeffrey J Clark
                                               Resident Judge

JJC/jan
oc: Prothonotary
cc: Stephen Welch, DAG
      Suzanne MacPherson-Johnson, Esquire
      Daniel R Eyster, JTVCC




                                        2